Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Scott L. McMillan Reg. No. 62,079 on 10/8/2021.

The following paragraphs of Specification has been amended as: 
[0023]	[[He]] It can be noted that the types of stations available for a visualization may vary by application, depending on the types of building products available to configure. For example, an application in which glass and glazing systems are sold may include stations illustrating a boardroom, office, lobby, and the like, as discussed above, to be able to highlight such products. An application in which building products include shutters and awnings may include indoor and/or outdoor stations illustrating windows, entryways, patios, etc. Applications including building materials, such as structural components, that may not be visible after construction is complete may include stations that allow the 
[0031]	The save scene button 140 may enable the user to save various views of a station with selected product configurations. For instance, a user may select a certain configuration of building products (e.g., particular options for doors, frames, glass, etc.) using the configuration menu 110, use the sliding control 120 to select different views of the station of the selected configuration displayed in a visualization 105 of the user interface, then save certain views by pressing the save scene button 140. The saved views may be associated with selected configuration (which also may be saved) and may be displayed in saved view slots 145-1, 145-2, 145-3, and 145-4 (collectively and generically referred to herein as saved view slots 145) located elsewhere in the user interface 100. (It can be noted that, although the illustrated embodiment includes four saved view slots 145, alternative embodiments may include a different number of slots, and the relative size and layout of the slots may vary.)  In some embodiments, the saved views in view slots 145 may show the particular station, building products, and viewpoint selected by the user.  In some embodiments, it may additionally show the saved view in a selected visualization mode (e.g., wireframe, false color, vector field, etc.) as well. In some embodiments, the user interface 100 may enable a user to capture a series of views which may be saved and/or exported as an animation in a video or animated Graphics Interchange Format (GIF) file. In some embodiments, an animation may be shown in a view slot 145, or may be shown elsewhere in the product literature portion 150 of the user interface 100. Embodiments allow a user to save and print various configurations, allowing a user to save a similar set of views, shown in the view slots 145, for various different configurations. This allows the user to provide richer experience to a client that allows the client to easily compare different configurations with similar viewpoints.
[0032]	For a configuration selected by a user and shown in the visualization 105 of the user interface 100, details of the configuration can be provided in building product literature portion 150 of the user interface 100. [[They]] It can be noted that the building product literature portion 150 of the user interface illustrated in FIG. 1A also includes the 

The following claims have been amended as:
1. (Currently Amended) A method of providing a user interface for creating building product literature, the method comprising: 
causing a visualization to be displayed in a first portion of a graphical user interface, wherein the visualization comprises an initial view, from a plurality of views selectable via the graphical user interface, of one or more configurable building products in an environment, wherein: 
each view of the plurality of views shows the one or more configurable building products in the environment from a different perspective, and 
the environment has one or more contextual features; 
receiving, via the graphical user interface, a user selection indicative of a configuration of the one or more configurable building products, the selected configuration representing a selected product option for at least one of the one or more configurable building products; 
enabling a user to select a first saved configuration and a second saved configuration of the one or more configurable building products for comparison;  
causing a new visualization to be displayed via the graphical user interface, the new visualization comprising the one or more configurable building products in the environment having the one or more contextual features such that a first portion of the visualization is displayed in accordance with the first saved configuration and a second portion of the visualization is displayed in accordance with the second saved configuration;
in response to receiving, via the graphical user interface, a first user input indicative of a selected view of the plurality of views, causing the visualization to show the selected view; 
receiving a second user input, via the graphical user interface, to save the selected view; 
causing the graphical user interface to display, within a second portion separate from the visualization displayed in the first portion of the graphical user interface, building product literature comprising: 
a saved view comprising an image capture or animation of the selected view and located in a view slot portion of the building product literature, and 
a description of the selected product option for the at least one of the one or more configurable building products of the selected configuration; and 
responsive to receiving a third user input via the graphical user interface, performing an operation comprising: 
saving the building product literature, 
exporting the building product literature to an electric file format, or 
printing the building product literature, or 
a combination thereof.  

the user to, via the graphical user interface, alter a visual characteristic of at least one of the one or more contextual features.

7. (Cancelled)

8. (Currently Amended) The method of claim [[7]]1, wherein the first portion of the visualization and the second portion of the visualization comprise a right-hand portion of the visualization and a left-hand portion of the visualization, respectively.

9. (Currently Amended) The method of claim [[7]]1, further comprising causing an overlay image to be displayed over the first portion of the visualization or the second portion of the visualization, based on a location of a mouse cursor within the graphical user interface.  

10. (Currently Amended) The method of claim [[7]]1, enabling [[a]]the user to adjust a divider between the first portion of the visualization and the second portion of the visualization to grow or shrink the first portion of the visualization or the second portion of the visualization.  

14. (Currently Amended) A computer system comprising: 
a memory; and 
a processing unit communicatively coupled with the memory and configured to: 
a first portion of a graphical user interface, wherein the visualization comprises an initial view, from a plurality of views selectable via the graphical user interface, of one or more configurable building products in an environment wherein: 
each view of the plurality of views shows the one or more configurable building products in the environment from a different perspective, and 
the environment has one or more contextual features; 
receive a user selection via the graphical user interface, wherein: 
the user selection is indicative of a configuration of the one or more configurable building products, and 
the selected configuration represents a selected product option for at least one of the one or more configurable building products; 
enabling a user to select a first saved configuration and a second saved configuration of the one or more configurable building products for comparison;  
cause a new visualization to be displayed via the graphical user interface, the new visualization comprising the one or more configurable building products in the environment having the one or more contextual features such that a first portion of the visualization is displayed in accordance with the first saved configuration and a second portion of the visualization is displayed in accordance with the second saved configuration;

receive a second user input, via the graphical user interface, to save the selected view; [[and]] 
cause the graphical user interface to display, within a second portion separate from the visualization displayed in the first portion of the graphical user interface, building product literature comprising: 
a saved view comprising an image capture or animation of the selected view and located in a view slot portion of the building product literature, and 
a description of the selected product option for the at least one of the one or more configurable building products of the selected configuration; and 
responsive to receiving a third user input via the graphical user interface, perform an operation comprising: 
saving the building product literature, 
exporting the building product literature to an electric file format, or 
printing the building product literature, or 
a combination thereof.  

17. (Cancelled)

The following is an examiner’s statement of reasons for allowance:

when taken in the context of the claims as a whole.
At best prior art of record found, specifically, Appleman (US 2014/0095122 A1) discloses [0047-0048] a user of the client device 110 launches the configurator application 115 to visualize or customize a configuration of a building.  The configuration application 115 includes, or has access to, a set of specifications 116 of physical products associated with or available to be associated with the building…a user may select one or more specifications to be included in the first subset of specifications of physical products. The configurator application 115 enables the user to navigate and customize the displayed configuration.  In visualizing the displayed configuration the user may move a viewpoint from one space to another, e.g. from a living room to a kitchen, [0064] FIG. 5D illustrates user interface for enabling viewpoint control by user inside of the building representation wherein icon 535 enables the display of the available predefined views that the user can switch to in the visualization window 510 such predefined views correspond to different space areas and physical products associated with the representation of the building configuration the predefined views can also be accessed by operating on one of the tabs 541-546 wherein these same tabs appear in FIG. 6B embodiment of the Kitchen view, [0072] FIG. 6B user interface enabling customizations of displayed building configuration. A view 620 of a space area, e.g. kitchen, in the building configuration is displayed in the visualization window 610…visualizing a representation of the building configuration…associated with a physical product category, 
In addition, references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of the invention, knowing the teachings of the prior art of record, would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 14 as a whole.
Thus, claims 1 and 14 are allowed over the prior arts of record.  Dependent claims 3, 5–6, 8-13 and 18-24 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 6/14/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/KC/Examiner, Art Unit 2143                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143